Whitman, Judge.
The order appealed from in this case provides, among other things, that: “Said case is hereby reinstated and a new trial de novo of all issues therein is hereby granted.” This is not an order from which an appeal may be taken as (1) the case is still pending in the court below, and (2) there is no certificate in the record by the trial judge certifying the matter to be of such importance that immediate review should be had. State Hwy. Dept. v. Rosenfeld, 118 Ga. App. 524 (164 SE2d 259); Code Ann. § 6-701 (a) (Ga. L. 1965, p. 18, as amended by Ga. L. 1968, pp. 1072, 1073).

Appeal dismissed.


Felton, C. J., and Eberhardt, J., concur.